

114 S1867 IS: International Megan’s Law to Prevent Child Exploitation Through Advanced Notification of Traveling Sex Offenders
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1867IN THE SENATE OF THE UNITED STATESJuly 27, 2015Mr. Shelby (for himself, Ms. Mikulski, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo protect children from exploitation by providing advance notice of intended travel by registered
			 sex offenders outside the United States to the government of the country
			 of destination, requesting foreign governments to notify the United States
			 when a known sex offender is seeking to enter the United States, and for
			 other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the International Megan’s Law to Prevent Child Exploitation Through Advanced Notification of Traveling Sex Offenders.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table of contents. Sec. 2. Definitions. Sec. 3. Angel Watch Center. Sec. 4. Notification by the United States Marshals Service. Sec. 5. International travel. Sec. 6. Unique passport identifiers for covered sex offenders. Sec. 7. Access to National Crime Information Center files. Sec. 8. Rules of Construction.  2.DefinitionsIn this Act:
 (1)CenterThe term Center means the Angel Watch Center established pursuant to section 3(a). (2)ConvictedThe term convicted has the meaning given the term in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).
 (3)Covered sex offenderThe term covered sex offender means an individual who is a sex offender by reason of being convicted of a sex offense against a minor.
 (4)INTERPOLThe term INTERPOL means the International Criminal Police Organization. (5)JurisdictionThe term jurisdiction means any of the following:
 (A)A State. (B)The District of Columbia.
 (C)The Commonwealth of Puerto Rico. (D)Guam.
 (E)American Samoa. (F)The Northern Mariana Islands.
 (G)The United States Virgin Islands. (H)To the extent provided in, and subject to the requirements of, section 127 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16927), a federally recognized Indian tribe.
 (6)MinorThe term minor means an individual who has not attained the age of 18 years. (7)Official notificationThe term official notification means a notification developed by the Attorney General, in coordination with the Secretary of Homeland Security and INTERPOL, to provide notification of travel by convicted sex offenders.
 (8)Sex offenderThe term sex offender has the meaning given the term in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).
			(9)Sex offense against a minor
 (A)In generalThe term sex offense against a minor means a specified offense against a minor, as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).
 (B)Other offensesThe term sex offense against a minor includes a sex offense described in section 111(5)(A) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(5)(A)) that is a specified offense against a minor, as defined in paragraph (7) of such section.
 (C)Foreign convictions; offenses involving consensual sexual conductThe limitations contained in subparagraphs (B) and (C) of section 111(5) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(5)) shall apply with respect to a child-sex offense for purposes of this Act to the same extent and in the same manner as such limitations apply with respect to a sex offense for purposes of the Adam Walsh Child Protection and Safety Act of 2006.
				3.Angel Watch Center
 (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish within the Child Exploitation Investigations Unit of U.S. Immigrations and Customs Enforcement a Center, to be known as the Angel Watch Center, to carry out the activities specified in subsection (e).
 (b)DesignationIn accordance with section 128 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16928), the Attorney General shall designate the Center as the central repository for incoming notifications.
 (c)LeadershipThe Center shall be headed by the Director of Immigration and Customs Enforcement, in collaboration with the Commissioner of U.S. Customs and Border Protection and in consultation with the Attorney General.
 (d)MembersThe Center shall consist of the following: (1)The Director of Immigration and Customs Enforcement.
 (2)The Commissioner of Customs and Border Protection. (3)The Attorney General (or a designee of the Attorney General).
 (4)Individuals who are designated as analysts in U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection.
 (5)Individuals who are designated as program managers in U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection.
 (6)Individuals who are designated as analysts or program managers in the United States Marshals Service's National Sex Offender Targeting Office.
				(e)Activities
 (1)In generalThe Center shall, using all relevant databases and systems, not later than 48 hours before scheduled departure—
 (A)determine if individuals traveling abroad are convicted sex offenders (as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911));
 (B)review United States Marshals Service's National Sex Offender Targeting Center case management system to determine if the individuals described in subparagraph (A) are in such system and create a list of those individuals not in such system; and
 (C)provide the list described in subparagraph (B) to the United States Marshals Service's National Sex Offender Targeting Center for additional inquiry under section 2250 of title 18, United States Code.
 (2)Transmission of information to CenterNot later than 18 hours before the intended travel, the United States Marshals Service's National Sex Offender Targeting Center shall transmit, to the Center, information pertaining to any covered sex offender described in subparagraph (B) or (C) of paragraph (1) in accordance with the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.).
				(3)Advance notice to destination countries
 (A)In generalUpon receipt of information pertaining to a covered sex offender transmitted under paragraph (2), the Center may transmit relevant information to the destination countries after completing the activities described in paragraph (1).
 (B)Short-notice travelersIf an individual traveling abroad, who is a covered sex offender and is not in the United States Marshals Service's National Sex Offender Targeting Center case management system, is departing the United States within 24 hours of the travel becoming known to the Center, the Center may simultaneously transmit information on travel to destination countries while completing activities described in paragraph (1).
 (C)ExceptionsThe Center may immediately transmit relevant information on the covered sex offender to the destination countries if—
 (i)the Center becomes aware that a covered sex offender is traveling outside of the United States within 24 hours of intended travel; or
 (ii)the Center has not received a transmission pursuant to paragraph (2), provided it is not more than 18 hours before the intended travel.
 (4)Collection of dataThe Center shall collect all relevant data, including— (A)the response of destination countries to notifications under paragraph (3) and to the transmittal of other relevant information on covered sex offender travel described therein, where available;
 (B)any decision not to transmit a notification abroad; (C)the number of transmissions made under subparagraphs (A), (B), and (C) of paragraph (3) and the countries to which they are transmitted, respectively;
 (D)the countries to which notifications under paragraph (3) are sent and the category of notification based upon subparagraphs (A) through (C) of paragraph (3); and
 (E)any other information deemed necessary and appropriate by the Attorney General and the Secretary of Homeland Security.
 (5)Complaint reviewThe Center shall establish a mechanism to receive complaints from covered sex offenders affected by notifications or the sharing of relevant information with destination countries of such covered sex offenders under paragraph (3).
 (6)Annual review processThe Center shall establish, in coordination with the Attorney General, the Secretary of State, and INTERPOL, an annual review process in to ensure that there are consistent procedures on whether to provide notification to destination countries under this subsection.
				(7)Information required
 The Center shall make available to the United States Marshals Service’s National Sex Offender Targeting Center information on travel by convicted sex offenders in a timely manner.
				4.Notification by the United States Marshals Service
 (a)In generalThe United States Marshals Service’s National Sex Offender Targeting Center may transmit an official notification of impending or current international travel of a convicted sex offender to the country or countries of destination of the convicted sex offender, including to the visa-issuing agent or agents in the United States of the country or countries.
 (b)Information requiredThe United States Marshals Service’s National Sex Offender Targeting Center shall make available to the Center and the Department of State, information on travel by covered sex offenders in a timely manner for purposes of carrying out this Act.
 (c)FormThe official notification under this subsection may be transmitted through such means as determined appropriate by the United States Marshals Service’s National Sex Offender Targeting Center, including through the INTERPOL notification system and a U.S. Immigration and Customs Enforcement attaché.
 (d)Collection of dataThe United States Marshals Service’s National Sex Offender Targeting Center shall collect all relevant data, including—
 (1)the response of destination countries to notifications under subsection (a) and to the transmittal of other relevant information on convicted sex offender travel, where applicable;
 (2)any decision not to transmit a notification abroad, to the extent practicable; (3)the number of transmissions made under subsection (a) and the countries to which they are transmitted, respectively; and
 (4)any other information deemed necessary and appropriate by the Attorney General and the Secretary of Homeland Security.
 (e)Complaint reviewThe United States Marshals Service’s National Sex Offender Targeting Center shall establish a mechanism to receive complaints from convicted sex offenders affected by notifications of destination countries of such convicted sex offenders under this section.
 (f)Technical assistanceThe Secretary of State, in consultation with the Attorney General and the Secretary of Homeland Security, may provide technical assistance to foreign authorities in order to enable such authorities to participate more effectively in the notification program system established under this section.
			5.International travel
			(a)Requirement that sex offenders provide international travel related information to sex offender
 registriesSection 114(a) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16914(a)) is amended—
 (1)by redesignating paragraph (7) as paragraph (8); and (2)by inserting after paragraph (6) the following:
					
 (7)Any information relating to intended travel of the sex offender outside the United States.. (b)Notification of other countries (1)In generalThe Attorney General may notify another country relating to travel outside of the United States by a sex offender.
 (2)Definition of sex offenderFor purposes of this subsection, the Attorney General may determine which individuals shall be considered sex offenders and may include any individual required to register under Federal law or under the law of any jurisdiction.
 (c)Conforming amendments to section 2250 of title 18, United States CodeSection 2250 of title 18, United States Code, is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
 (2)by inserting after subsection (a) the following:  (b)International travel reporting violationsWhoever—
 (1)is required to register under the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.);
 (2)knowingly fails to provide information required by the Sex Offender Registration and Notification Act relating to intended travel in foreign commerce; and
 (3)engages or attempts to engage in the intended travel in foreign commerce, shall be fined under this title, imprisoned not more than 10 years, or both.; and (3)in subsections (c) and (d), as redesignated, by striking subsection (a) each place it appears and inserting subsection (a) or (b) .
 (d)Sense of CongressIt is the sense of Congress that the Secretary of State, in consultation with the Attorney General and the Secretary of Homeland Security, should seek international agreements or arrangements to further the purposes of this Act and the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.). Such agreements or arrangements may establish mechanisms and undertakings to receive and transmit notices concerning international travel by sex offenders, through the INTERPOL notification system and such other means as may be appropriate, including notification by the United States to other countries relating to the travel of sex offenders from the United States and notification by other countries to the United States relating to the travel of sex offenders to the United States.
 (e)ImplementationIn carrying out this Act and the amendments made by this Act, the Attorney General may use the resources and capacities of any appropriate agencies of the Department of Justice, including the Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking, the United States Marshals Service, INTERPOL United States Central Bureau, the Federal Bureau of Investigation, the Criminal Division, and the United States Attorneys' Offices.
 (f)Rule of constructionNothing in this section shall be construed to limit international information sharing or law enforcement agency cooperation relating to any person pursuant to any authority of the Department of Justice or any other department or agency by whatever means necessary.
 6.Unique passport identifiers for covered sex offendersTitle II of Public Law 110–457 is amended by adding at the end the following:  240.Unique passport identifiers for covered sex offenders (a)In generalImmediately after receiving confirmation from the United States Marshals Service’s National Sex Offender Targeting Center that a passport applicant is a covered sex offender, the Attorney General shall notify the Secretary of State, who shall take appropriate action in accordance with subsection (b).
					(b)Authority To use unique passport identifiers
 (1)In generalExcept as provided under paragraph (2), the Secretary of State may not issue a passport or a passport card to a covered sex offender unless the passport or passport card contains a unique identifier.
 (2)Authority to reapplyNotwithstanding paragraph (1), a covered sex offender may reapply for a passport that does not include a unique identifier if the United States Marshals Service’s National Sex Offender Targeting Center confirms that the individual is no longer required to be listed on the applicable sex offender registry.
 (c)Defined termIn this section— (1)the term covered sex offender has the meaning given the term in section 2 of the International Megan's Law to Provide International Notification of Traveling Sex Offenders; and
 (2)the term unique identifier means any visual designation affixed to a conspicuous location on the passport or passport card indicating that the individual is a covered sex offender.
 (d)Rule of constructionNothing in this section shall be construed to require the Department of State to affix a unique identifier to a passport card..
		7.Access to National Crime Information Center files
 (a)In generalThe Attorney General and the Director of the Federal Bureau of Investigation shall provide the Secretary of State with access to the criminal history record information contained in the National Crime Information Center's Interstate Identification Index (NCIC–III), National Sex Offender Registry, and to any other files maintained by the National Crime Information Center that may be mutually agreed upon by the Attorney General and the Secretary of State, for the purpose of determining whether a passport applicant is a convicted sex offender indexed in any such file.
			(b)Access
 (1)In generalExcept as provided in paragraph (2), the access authorized under subsection (a) shall be provided by means of extracts of the records for placement in the automated Consular and Lookout Support System (CLASS) or other appropriate database.
 (2)Reconsideration of means of accessThe provision of extracts under paragraph (1) may be reconsidered by the Attorney General and the Secretary of State upon the development and deployment of a more cost-effective and efficient means of sharing such information.
 (c)UpdatesThe Director of the Federal Bureau of Investigation shall provide periodic updates of the extracts at intervals mutually agreed upon with the Secretary of State. Upon receipt of such updated extracts, the Secretary of State shall make corresponding updates to its databases and destroy the previously provided extracts.
 (d)LimitationAccess to an extract under this section does not entitle the Secretary of State to obtain the full content of the corresponding automated criminal history record.
 (e)RegulationsFor purposes of administering this section, the Secretary of State, before receiving access to National Crime Information Center data, and not later than 4 months after the date of enactment of this Act, shall promulgate final regulations to establish the conditions for the use of the information received from the Federal Bureau of Investigation—
 (1)to limit the redissemination of such information; (2)to ensure that such information is used solely to determine whether an individual is listed as a convicted sex offender;
 (3)to ensure the security, confidentiality, and destruction of such information; and (4)to protect any privacy rights of individuals who are subjects of such information.
 (f)Determination if passport applicant is covered sex offenderIf a check of the National Crime Information Center, National Sex Offender Registry shows that a passport applicant is a registered sex offender, the Secretary of State shall transmit all relevant information about the applicant to the United States Marshals Service’s National Sex Offender Targeting Center pursuant to an agreement between the Attorney General and the Secretary of State requesting a determination of whether the applicant is a covered sex offender.
 (g)Reporting requirementNot later than 1 year after the date of enactment of this Act, the Attorney General and the Secretary of State shall jointly report to Congress on the implementation of this section.
 (h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of State, the Attorney General , and the Secretary of Homeland Security such sums as may be necessary to carry out this section.
 (i)Rule of constructionNothing in this section, or in any other law, may be construed to limit the authority of the Attorney General or the Director of the Federal Bureau of Investigation to provide access to the criminal history record information contained in the National Crime Information Center's Interstate Identification Index (NCIC–III), or to any other information maintained by the National Crime Information Center, to any Federal agency or officer authorized to enforce or administer the Act of July 3, 1926 (22 U.S.C. 211a), for the purpose of such enforcement or administration, upon terms that are consistent with National Crime Prevention and Privacy Compact Act of 1998 (subtitle A of title II of Public Law 105–251; 42 U.S.C. 14601 et seq.) and section 552a of title 5, United States Code.
			8.Rules of Construction
 (a)Department of JusticeNothing in this Act shall be construed to preclude or alter the jurisdiction or authority of the Department of Justice under the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.), including section 113(d) of such Act, or any other provision law, or to affect the work of the United States Marshals Service with INTERPOL.
 (b)Angel Watch CenterNothing in this Act shall be construed to preclude the Angel Watch Center from transmitting notice with respect to any covered sex offender.